Citation Nr: 1648438	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-25 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, personality disorder, and depressive disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II, including secondary to inservice exposure to herbicides.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for loss of use of knees/lower limbs, including secondary to inservice exposure to herbicides.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of Agent Orange exposure.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a spine disorder.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for detached retina.

8.  Entitlement to service connection for corneal ulcer.

9.  Entitlement to service connection for diabetic retinopathy/diabetic eye disease/loss of vision.

10.  Entitlement to service connection for myopathy/chronic eye pain.

11.  Entitlement to service connection for peripheral neuropathy.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976 and form September 1978 to December 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011, July 2013 and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).



REMAND

The Veteran claims that she was sent to Vietnam during her first period of service from June 1974 to June 1976 and received a Purple Heart Medal during that time period.  The RO attempted to obtain the Veteran's entire personnel record in order to verify the Veteran's service.  In a response to several requests for the Veteran's complete service record, the National Personnel Records Center (NPRC) stated in December 2004, October 2010, and April 2011 that the record was charged to the Army Review Board in April 2004 and was not returned.  In December 2015, the NPRC stated that it conducted an extensive and thorough search of the records among their holdings and were unable to locate the records identified in the request.  It was concluded that the records either did not exist or they were not located at NPRC.  The record does not contain any evidence that the records that were charged to the Army Review Board were returned nor does it show any action requesting that the records be returned and associated with the file.  On remand, the Veteran's complete service treatment and personnel records, including those associated with her first period of service and those charged to the Army Review Board, must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The RO also requested that the NPRC verify whether the Veteran received a Purple Heart Award and served in Vietnam.  In December 2004, October 2010, December 2010, April 2011, and January 2016, the NPRC responded that there was no evidence that the Veteran received a Purple Heart Award.  In January 2016, the NPRC responded that there was no evidence to substantiate any service in Vietnam.  Also, the Department of Army also concluded in proceedings dated January 2005 that the Veteran did not serve in Vietnam and she did not receive the Purple Heart Award.  However, in a Beneficiary Identification Records Locator Subsystem (BIRLS) report, details of the Veteran's service included Vietnam Service and a Purple Heart Award.  The Veteran has consistently insisted that she served in Vietnam, where she was exposed to Agent Orange, and received a Purple Heart Award for injuries she sustained during her first period of service.  In light of the above, the conflicting information contained in the record must be reconciled on remand.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran also claims that she was exposed to Agent Orange during her service in Korea, which included service near the demilitarization zone (DMZ).  VA has determined that there was significant use of herbicides in the DMZ in Korea for the purpose of eliminating vegetation and ground cover for security purposes.  The Veteran's DD 214 from her first period of service reflects that the Veteran served as a Radio Relay and Carrier Attendant and served in Korea.  Development is necessary to determine whether the Veteran was exposed to Agent Orange during her service in Korea.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If, and only if, additional service records are obtained and/or Agent Orange exposure is verified, the Veteran should be afforded a VA examination(s) to determine whether her claimed disabilities are related to her military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims, to include lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service psychiatric disorder, diabetes mellitus, loss of use of knees/lower limbs, residuals of Agent Orange exposure, spine disorder, bilateral hearing loss, detached retina, corneal ulcer, diabetic retinopathy/diabetic eye disease/loss of vision, myopathy/chronic eye pain, and peripheral neuropathy.  The Veteran must also be asked to clarify the residuals of Agent Orange exposure she is claiming. 

Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of her response, the RO must attempt to obtain the Veteran's service records, including records from her first period of service and those that were charged to the Army Review Board, from the Army Review Board, and all other pertinent sources.  

The RO must also reconcile the conflicting information regarding the Veteran's service, including whether she has service in Vietnam and whether she received a Purple Heart Award.  The RO must specifically consider the BIRLS report showing Vietnam service and a Purple Heart Award.

All attempts to secure this evidence and confirm the Veteran's service must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  Following the above development, take all action required by the M21-1 with regard to claims such as this one involving claimed exposure to Agent Orange in Korea during the Vietnam Era, including VBA Manual M21-1, IV.ii.1.H.4.

In particular, request that the approximate dates, location, and nature of the Veteran's alleged exposure to herbicides while stationed in Korea.  Also, the Joint Services Records Research Center must attempt to verify the nature of her duties in the occupational specialty as a Radio Relay and Carrier Attendant and whether such duties would have placed her near the DMZ. 

3.  Thereafter, produce a formal memorandum for the file documenting efforts to obtain information regarding Agent Orange exposure in Vietnam and Korea, and whether she received a Purple Heart Award.

4.  If, and only if, additional service records are obtained and/or Agent Orange exposure is verified, the Veteran must be afforded an appropriate VA examination(s) to determine the whether any her claimed disabilities are related to her military service.

5.  If an examination is deemed necessary, the RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

